PRITCHARD, Circuit Judge.
This is an application for a writ of mandamus, in which it is alleged that the court below has refused tO' *859enforce the mandate of this court. It appears from the record that the court below, in its order disposing of the motion pending in the lower court, made the following entry:
“ * * * That any application the complainant may make for a rehearing in the cause or a review of the original decree must be instituted before the first day of the term of this court to be held in the city of Columbia on the first Tuesday of November, 1917, or the court will proceed to a final decree herein under the mandate and opinion of the Circuit Court of Appeals and the testimony in the cause.”
We find nothing in this order to justify us in assuming that the learned judge who tried the cause is at all inclined to disregard the mandate of this court. Therefore, under the circumstances, we think that the petition should be dismissed.

QzaFov other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes*